USDC IN/ND case 3:18-cv-00444-PPS-MGG document 107 filed 04/13/21 page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


 Michael K. Gregory,                                       )
                                                           )
        Plaintiff,                                         )
                                                           )   No. 3:18-cv-00444-PPS-MGG
        v.                                                 )
                                                           )
 K. Zimmerman et al.,                                      )   Judge Philip P. Simon
                                                           )
        Defendants,                                        )   Magistrate Judge Michael G. Gotsch,
                                                           )   Sr.
                                                           )
                                                           )


                     MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Pursuant to Northern District of Indiana Local Rule 83-8, Charles W. Carlin, one of the

attorneys for Plaintiff Michael K. Gregory, hereby moves this Court for leave to withdraw as

counsel for Mr. Gregory. Mr. Gregory will continue to be represented by Jenner & Block LLP.

In support of this motion, Mr. Carlin states as follows:

       1.       On January 24, 2020, Mr. Carlin of Jenner & Block LLP entered a Motion for

Admission to Practice Pro Hac Vice on behalf of Mr. Gregory, in the above captioned case.

       2.       After April 16, 2021, Mr. Carlin will no longer be affiliated with Jenner & Block

LLP.

       3.       Mr. Gregory will continue to be represented by the undersigned counsel of record

from Jenner & Block LLP.

       4.       Mr. Carlin’s withdrawal as counsel will not have an adverse effect on Mr.

Gregory, nor will it delay any of the proceedings.

       5.       Mr. Gregory has consented to Mr. Carlin’s withdrawal. Cook




                                                 1
USDC IN/ND case 3:18-cv-00444-PPS-MGG document 107 filed 04/13/21 page 2 of 3


WHEREFORE, Mr. Carlin respectfully requests leave to withdraw as counsel for Plaintiff

Michael K. Gregory.



Dated: April 13, 2021                           Respectfully Submitted,

                                                _/s/ Keri Holleb Hotaling____________

                                                Keri Holleb Hotaling
                                                Alisa Finelli (pro hac vice)
                                                Charles Carlin (pro hac vice)
                                                Jenner & Block LLP
                                                353 North Clark Street
                                                Chicago, IL 60654
                                                Telephone:      (312) 923-2631
                                                Fax:            (312) 527-0484

                                                Attorneys for Plaintiff




                                            2
USDC IN/ND case 3:18-cv-00444-PPS-MGG document 107 filed 04/13/21 page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 13, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to counsel of

record.


                                                           /s/ Keri Holleb Hotaling______________
                                                           Keri Holleb Hotaling




                                                    3
